DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/30/2019.
Claims 1-20 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The 2 IDS documents have been considered. See the attached PTO 1449 forms. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  FIGS. 6-13 are of poor quality and should be replaced with standard line drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8:
In claim 8, “drain tubing” in the limitation “the impeller base plate and drain tubing” lacks antecedent basis and is unclear because it appears to require drain tubing but does not explicitly claim any drain tubing 
Claims depending from claim 8 are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronenberg US 2019/0292506.
Regarding claim 1: 
Kronenberg teaches a packaging (10) for a bioprocessing bag, comprising: 
a housing (14) having an open interior space (within 14); and 
a support base (24) attached to an external side of the housing, the support base having a recess for receiving an impeller base plate (30/32) of a bioprocessing bag (12). 
Regarding claim 2: 
Kronenberg teaches the packaging of claim 1, as discussed above, wherein: the housing includes at least one open end providing access to the open interior space (shown in FIGS. 1, 2). 
Regarding claim 3: 
Kronenberg teaches the packaging of claim 1, as discussed above, wherein: the recess of the support base corresponds in shape to a shape of the impeller base plate of the bioprocessing bag (shown in FIGS. 1, 2). 
Regarding claim 5: 
Kronenberg teaches the packaging of claim 1, as discussed above, wherein: the housing is selectively positionable in a first state, wherein sides of the housing are oriented so as to define the open interior space, and a second state, wherein all sides of the housing lay substantially flat on a surface allowing for inspection of the bioprocessing bag (both configurations seen in FIG. 2). 
Regarding claim 7: 
Kronenberg teaches the packaging of claim 6, as discussed above, wherein: the support base is formed from a high-density, closed-cell foam ([0044], [0049], note- high-density is a relative term).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg, as applied above, and further in view of Forsberg et al. US 2017/0107471.
Regarding claim 4: 
Kronenberg teaches the packaging of claim 1, as discussed above, but does not teach further comprising: a handle configured to attachment to the bioprocessing bag via clips of the bioprocessing bag; wherein the handle is configured for selective decoupling from the bioprocessing bag. 
Forsberg discloses a related bioprocessing bag having a handle configured to attachment to the bioprocessing bag via clips of the bioprocessing bag; wherein the handle is configured for selective decoupling from the bioprocessing bag ([0033], last sentence; see 132 in FIG. 1).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Kronenberg bag by providing means to lift and support the bag via clips or the like, as taught by Forsberg, since this would allow the bag to be arranged in configurations where it may be elevated.
Regarding claim 6: 
Kronenberg teaches the packaging of claim 1, as discussed above, wherein: the housing is formed from corrugated plastic (described in [0049]). 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg US 2019/0292506 in view of Seal et al. US 2016/0303567.
Regarding claim 8: 
Kronenberg teaches a kit, comprising: a flexible bioprocessing bag (12) having an impeller base plate (54) for receiving an impeller (52); and a packaging (10) having a housing (14) having an open interior space (within 14) and a support base (24) attached to an external side of the housing; wherein the impeller base plate of the bioprocessing bag is received in a recess in the support base (see FIG. 2). 
Kronenberg does not explicitly teach drain tubing of the bioprocessing bag is received in a recess in the support base.
Seal, however, discloses a related support for a bioprocessing bag having a recess (51) for receiving drain tubing ([0034]-[0035]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Kronenberg kit by providing a recess to accommodate drain tubing in order to externally drain fluids as needed.
Regarding claim 14: 
The combination of Kronenberg and Seal teaches the kit of claim 8, as discussed above, wherein: the housing is selectively position able in a first state, wherein sides of the housing are oriented so as to define the open interior space, and a second state, wherein all sides of the housing lay substantially flat on a surface allowing for inspection of the bioprocessing bag (both configurations seen in FIG. 2). 
Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kronenberg and Seal, as applied above, and further in view of Forsberg et al. US 2017/0107471.
Regarding claim 9: 
The combination of Kronenberg and Seal teaches the kit of claim 8, as discussed above, but does not teach wherein: the bioprocessing bag includes sparge tubing; wherein the sparge tubing is positioned in the open interior space. 
Forsberg discloses a related bioprocessing bag that includes sparge tubing; wherein the sparge tubing would be positioned in the open interior space with the bag ([0034] describes orifices 134 and the tubing they receive).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the bioprocessing bag of the combination of Kronenberg and Seal, by including sparge tubing; wherein the sparge tubing is positioned in the open interior space, as taught by Forsberg, since this would allow for more flexible bioprocessing procedures in the bag.
Regarding claim 10: 
The combination of Kronenberg and Seal teaches the kit of claim 8, as discussed above, but does not teach wherein: the bioprocessing bag includes a plurality of clips configured to facilitate hanging of the bioprocessing bag from a lift assembly of a bioreactor vessel; and wherein the packaging includes a handle member configured for selective coupling to the bioprocessing bag via the plurality of clips.
Forsberg however discloses a bioprocessing bag including a plurality of clips configured to facilitate hanging of the bioprocessing bag from a lift assembly of a bioreactor vessel; and wherein the packaging includes a handle member configured for selective coupling to the bioprocessing bag via the plurality of clips ([0034] last four sentences describe hook clips/handles).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the kit of the combination of Kronenberg and Seal by having the bioprocessing bag including a plurality of clips configured to facilitate hanging of the bioprocessing bag from a lift assembly of a bioreactor vessel; and wherein the packaging includes a handle member configured for selective coupling to the bioprocessing bag via the plurality of clips, as taught by Forsberg, in order to easily handle, move, and install the bioprocessing bag.
Regarding claim 12: 
The combination of Kronenberg, Seal, and Forsberg teaches the kit of claim 10, as discussed above, wherein: the bioprocessing bag includes an integral handle positioned on, or adjacent to, a bottom of the bioprocessing bag (e.g. 26 or 18 could be used as a handle). 
Regarding claim 13: 
The combination of Kronenberg, Seal, and Forsberg teaches the kit of claim 10, as discussed above, wherein: at least one of the housing and the handle is formed from corrugated plastic  (Kronenberg, described in [0049]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kronenberg, Seal, and Forsberg, as applied above, and further in view of Corten US 2015/0151892.
Regarding claim 11: 
The combination of Kronenberg, Seal, and Forsberg teaches the kit of claim 10, as discussed above, wherein: the bioprocessing bag includes at least one of gas tubing, liquid tubing and/or filters arranged at a top of the bioprocessing bag; 
The combination of Kronenberg and Forsberg does not teach wherein a top of the bioprocessing bag is configured as a pocket for receiving the at least one of gas tubing, liquid tubing and/or filters; and wherein the handle member is configured as a cover to substantially enclose the pocket. 
Corten however, discloses a related kit wherein a top of the bioprocessing bag is configured as a pocket for receiving the at least one of gas/liquid tubing; and wherein the handle member is configured as a cover to substantially enclose the pocket (shown in FIGS. 1 and 2).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the kit of the combination of Kronenberg and Forsberg by having a top of the bioprocessing bag configured as a pocket for receiving the at least one of tubing; and the handle member configured as a cover to substantially enclose the pocket, as suggested by Corten, since this would efficiently secure the tubing to the bag.
Claims 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsberg et al. US 2017/0107471
Regarding claim 15: 
Forsberg teaches a method of packaging a bioprocessing bag, comprising the steps of: 
positioning drain tubing (134; [0034]) and an impeller base plate ([0044] first sentence) of a flexible bioprocessing bag (100) in a recess in a support base (544), the support base being attached to a housing (500) have an open interior space; 
positioning at least one component of the flexible bioprocessing bag in the open interior space of the housing (the bag itself is housed within 500); and 
coupling a handle to the flexible bioprocessing bag adjacent to a top of the flexible bioprocessing bag ([0033] last sentence). 
Regarding claim 17: 
Forsberg teaches the method according to claim 15, as discussed above, wherein: the at least one component is sparge tubing of the flexible bioprocessing bag ([0034] describes various tubings of the bag that would include sparge tubing). 
Regarding claim 18: 
Forsberg teaches the method according to claim 15, as discussed above, wherein: coupling the handle to the flexible bioprocessing bag includes connecting a plurality of clips of the bioprocessing bag to the handle; wherein the plurality of clips are configured to facilitate hanging of the bioprocessing bag from a lift assembly of a bioreactor vessel ([0034] last four sentences describe hook clips/handles). 
Regarding claim 19: 
Forsberg teaches the method according to claim 15, as discussed above, further comprising the steps of: opening the housing such that the housing lies flat on a surface to facilitate inspection of the flexible bioprocessing bag (envisaged in FIGS. 5 and 8). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg, as applied above.
Regarding claim 20: 
Forsberg teaches the method according to claim 15, as discussed above, but does not explicitly disclose further comprising the step of: placing the flexible bioprocessing bag, the housing, the support base and the handle in a pouch; and heat sealing the pouch.
However, Examiner takes official notice that it is old and well-known in the art to place various items of a kit into a pouch and heat sealing the pouch shut for storage and/or shipping purposes, and It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to place the various items of the kit (i.e. the flexible bioprocessing bag, the housing, the support base and the handle) into a pouch and heat sealing the pouch shut for storage and/or shipping purposes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg, as applied above, and further in view of Corten US 2015/0151892.
Regarding claim 16: 
Forsberg teaches the method according to claim 15, as discussed above, but does not teach further comprising the step of: positioning tubing in a pouch formed by a top of the flexible bioprocessing bag; wherein the step of coupling the handle to the flexible bioprocessing bag substantially encloses the pouch to retain the tubing in the pouch. 
Corten however, discloses a related method including a step of positioning tubing in a pouch formed by a top of the flexible bioprocessing bag ([0050], flaps 20 form a pouch); wherein the step of coupling the handle to the flexible bioprocessing bag substantially encloses the pouch to retain the tubing in the pouch (e.g. see FIGS. 3 and 7). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of Forsberg by positioning tubing in a pouch formed by a top of the flexible bioprocessing bag which would be substantially enclosed when coupled with a handle, as suggested by Corten, since this would efficiently secure the tubing to the bag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731